Filed 7/11/14 P. v. Vivanco CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060956

v.                                                                       (Super.Ct.No. ) SWF1205402

RICHARD CHARLES VIVANCO,                                                 OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Albert J. Wojcik, Judge.

Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                                    INTRODUCTION

       On October 23, 2012, an information charged defendant and appellant Richard

Charles Vivanco1 with sale/transportation of a controlled substance, tar heroin under

Health and Safety code sections 11352, subdivision (a) (count 1); possession for sale of a

controlled substance, tar heroin under Health and Safety Code section 11351 (count 2);

possession of liquid heroin under Health and Safety Code section 11350, subdivision (a)

(count 3); possession of cocaine under Health and Safety Code section 11350,

subdivision (a) (count 4); possession of hydrocodone under Health and Safety Code

section 11350, subdivision (a) (count 5); possession of suboxone under Health and Safety

Code section 11377, subdivision (a) (count 6); under the influence of a controlled

substance under Health and Safety Code section 11550, subdivision (a) (count 7); and

possession of drug paraphernalia under Health and Safety Code section 11364.1 (count

8). In addition, sentence enhancements within the meaning of Health and Safety Code

section 11370.2 were alleged as to counts 1 and 2. Furthermore, defendant was alleged to

have incurred seven prison priors within the meaning of Penal Code sections 667.5, and

one strike prior within the meaning of sections 667, subdivisions (c) and (e)(1), and

1170.12, subdivision (c)(1). Defendant was arraigned on October 25, 2012; pled not

guilty; and denied the special allegations.


       1       The information also charged co-defendant Rebecca Jean Vargas. She is
not a party to this appeal.

                                              2
       On February 5, 2014, the day set for trial, defendant and his co-defendant Vargas

entered into a package deal with the trial court. Defendant (1) pled guilty to all the

charges; and (2) admitted the Health and Safety Code section 11370.2 enhancements as

to counts 1 and 2, the seven priors, and the strike prior. Defendant was advised by the

court that he was facing a sentence of 31 years, 8months if found guilty on all charges. In

exchange for the plea, the court agreed to sentence defendant to 17 years, 4 months. On

March 14, 2014, defendant was sentenced to the agreed upon term of 17years, 4 months.

       On April 2, 2014, defendant filed a timely notice of appeal “based on the sentence

or other matters occurring after the plea that do not affect the validity of the plea.”

                                              II

                                STATEMENT OF FACTS

       On February 5, 2014, at the hearing wherein defendant pled guilty, the parties

stipulated to the factual basis of the plea and all admissions. Defendant admitted that he

did the things alleged in the complaint as to counts 1 through 8. He also admitted to the

enhancements under counts 1 and 2; all the prison priors, and one strike prior.




                                               3
                                              III

                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                              IV

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               RICHLI
                                                                                             J.

We concur:


McKINSTER
                Acting P. J.


CODRINGTON
                          J.


                                              4